DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 4/5/2021, responding to the office action mailed on 1/4/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-24.  

Information Disclosure Statement
The Information Disclosure Statement filed on 3/31/2021, 4/5/2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as per telephone authorization from applicant’s attorney Michael Chang on 6/10/2021 as follows: 

In claim 11, lines 2-3, the limitation of “a self-aligned” should be amended into “a self-aligned via”.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-11 are allowed because the prior art of record, US 10,020,223, neither anticipates nor render obvious the limitations of the base claims 1 that recite “enlarging the window in the cut mask to expose the hardmask on either side of the cut region of the select metal line; selectively etching the hardmask using the enlarged window in the cut mask to form T-shaped cavity within the cut region of the select metal line; filling the T-shaped cavity with a gap fill dielectric; removing the hardmask; recessing the metal lines selective to the gap fill dielectric, wherein the gap fill dielectric overhangs portions of the select metal line that, by the recessing, form the self-aligned vias at ends of the metal lines” in combination with other elements of the base claims 1.

Claims 12-18 are allowed because the prior art of record, US 10,020,223, neither anticipates nor render obvious the limitations of the base claims 12 that recite “enlarging the window in the first cut mask to expose the first hardmask on either side of the cut region of the 

Claims 19-21 are allowed because the prior art of record, US 10,020,223, neither anticipates nor render obvious the limitations of the base claims 19 that recite “enlarging the window in the first cut mask to expose the first hardmask on either side of the cut region of the select even metal line; selectively etching the first hardmask using the enlarged window in the first cut mask to form a first T-shaped cavity within the cut region of the select even metal line; enlarging the window in the second cut mask to expose the second hardmask on either side of the cut region of the select odd metal line; selectively etching the second hardmask using the enlarged window in the second cut mask to form a second T-shaped cavity within the cut region of the select odd metal line; cutting the first hardmask using a mask having a window that exposes the first hardmask over a non-line-end of one of the even metal lines to form a gap in 

Claims 22-24 are allowed because the prior art of record, US 10,020,223, neither anticipates nor render obvious the limitations of the base claims 22 that recite “a gap fill dielectric in direct contact with the vias” in combination with other elements of the base claims 22.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811